Exhibit 10.1

 

 

 

 

 

 

 

BURLINGTON STORES, INC.

 

EXECUTIVE SEVERANCE PLAN

 

 

Effective May 16, 2017

 

 

 

--------------------------------------------------------------------------------

 

BURLINGTON STORES, INC.
EXECUTIVE SEVERANCE PLAN


 

ARTICLE I
PURPOSE

This Burlington Stores, Inc. Executive Severance Plan (the “Plan”) provides
severance benefits to Eligible Executives upon certain terminations of
employment.  The Plan shall be effective May 16, 2017 (the “Effective Date”).

The Plan is intended (1) to be exempt from Code section 409A, and (2) to be a
welfare plan which is unfunded and is maintained by an employer for the purpose
of providing benefits for a select group of management or “highly compensated
employees” within the meaning of Department of Labor Regulation section
2520.104-24.  Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

ARTICLE II
DEFINED TERMS

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

“Cause” means, with respect to an Eligible Executive’s termination of
employment, the following: (a) in the case where there is no employment
agreement, consulting agreement, change in control agreement or similar
agreement in effect between the Company or any of its subsidiaries and the
Eligible Executive (or where there is such an agreement but it does not define
“cause” (or words of like import)), termination due to an Eligible Executive’s
insubordination, dishonesty, fraud, incompetence, moral turpitude, willful
misconduct, refusal to perform the Eligible Executive’s duties or
responsibilities for any reason other than illness or incapacity or materially
unsatisfactory performance of the Eligible Executive’s duties for the Company or
any of its subsidiaries, as determined by the Committee in its good faith
discretion; or (b) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or any of its subsidiaries and the Eligible Executive that
defines “cause” (or words of like import), “cause” as defined under such
agreement; provided, however, that with regard to any agreement under which the
definition of “cause” only applies on occurrence of a change in control, such
definition of “cause” shall not apply until a change in control actually takes
place and then only with regard to a termination thereafter.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the health and welfare benefits committee of the Company
(or its successor), or such other body as the Compensation Committee may
designate from time to time.  

“Company” shall mean Burlington Stores, Inc.

“Compensation Committee” shall mean the Compensation Committee of the Board of
Directors of the Company (or its successor).

--------------------------------------------------------------------------------

“Effective Date” shall have the meaning set forth in Article I.

“Eligible Executive” shall have the meaning set forth in Article III.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Good Reason” means the occurrence of any of the following events without the
written consent of the Eligible Executive: (i) a material diminution of the
Eligible Executive’s duties or the assignment to the Eligible Executive of
duties that are inconsistent in any substantial respect with the position,
authority or responsibilities associated with the Eligible Executive’s position,
other than any such authorities, duties or responsibilities assigned at any time
which are by their nature, or which are identified at the time of assignment, as
being temporary or short-term; (ii) the Company’s or a subsidiary’s (as
applicable) requiring the Eligible Executive to be based at a location which is
fifty (50) or more miles from the Eligible Executive’s principal office location
on the date the Eligible Executive commences employment; or (iii) a material
diminution of the Eligible Executive’s annual compensation; provided, however,
no condition enumerated in the preceding shall be deemed to be “Good Reason”
unless within thirty (30) days of the initial existence of such condition, the
Eligible Executive shall have given the Company written notice thereof
specifically describing the condition giving rise to “Good Reason” and allowing
the Company or its subsidiary (as applicable) a period of at least thirty (30)
days from the date of receipt of the notice to remedy such
condition.  Notwithstanding the foregoing, in no event will a condition give
rise to “Good Reason” hereunder unless within ten (10) days after the expiration
of the period provided in the Eligible Executive’s notice for the Company or
subsidiary (as applicable) to remedy said condition but in no event later than
one hundred and twenty (120) days after initial existence of said condition, the
Eligible Executive shall have actually terminated his or her employment with the
Company or subsidiary by giving written notice of resignation for failure of the
Company or subsidiary (as applicable) to remedy such condition.

“Plan” shall mean this Burlington Stores, Inc. Executive Severance Plan, as
amended from time to time.

“Termination of Employment” shall mean an individual’s termination of employment
with the Company and all of its subsidiaries and affiliates, and to the extent
Code section 409A applies to an Eligible Executive’s severance pay benefits, as
described in Section 4.2, “Termination of Employment” means a “separation from
service” within the meaning of Code section 409A.

ARTICLE III
ELIGIBILITY

An employee (other than the Company’s Chief Executive Officer) whose position is
Senior Vice President or Executive Vice President of the Company or one of its
subsidiaries, including without limitation, Burlington Coat Factory Warehouse
Corporation and Burlington Merchandising Corporation, who (i) is hired on or
after the Effective Date or (ii) elects in writing on a form, as determined by
the Committee, to participate in the Plan in lieu of his or her rights under any
effective employment agreement, will be eligible for participation in the Plan
and considered an “Eligible Executive.”

2

--------------------------------------------------------------------------------

In the event an otherwise Eligible Executive is covered by an authorized
individual written employment, noncompetition or severance agreement that
provides for the payment of severance pay or other termination or
post-termination pay, whether in the form of weeks or months of pay or a flat
dollar amount, the terms of such other arrangement shall be honored in terms of
the time, form and amount of pay, but such other pay (of whatever nature) shall
not be duplicative of severance pay under this Plan.  In such event, no such
duplicate payment shall be made from this Plan.  In the event this Plan provides
severance pay in excess of the amount payable under such other arrangement (or
provides for severance benefits not available under such other arrangement, such
as subsidized COBRA continuation benefits), then only the additional severance
pay (or benefits) shall be made under the Plan in accordance with the payment
schedule otherwise set forth under this Plan.

ARTICLE IV
SEVERANCE BENEFITS

4.1Entitlement to Benefits

An Eligible Executive who (a) is involuntarily terminated without Cause or
within the two-year period immediately following a “Change in Control” (as
defined in the Burlington Stores, Inc. 2013 Omnibus Incentive Plan or a
successor plan thereto) voluntarily terminates for Good Reason, (b) has not
breached as of the date of the Eligible Executive’s Termination of Employment
any covenant or restriction set forth in Section 4.8, and (c) signs and does not
revoke a separation agreement in accordance with the timeframe established by
the Committee, will be entitled to receive benefits under this Article IV;
provided that all such steps must be completed within 60 days of the Eligible
Executive’s Termination of Employment.  Such separation agreement shall contain
a release of claims against the Company and its subsidiaries and such
restrictive covenants (e.g., non-competition, non-solicitation, and
non-disparagement covenants) and provisions as the Committee determines
appropriate in its sole discretion, including without limitation, the covenants
and restrictions set forth in Section 4.8.  Such separation agreement shall also
provide that the benefits under this Article IV shall terminate upon the
occurrence of a breach by the Eligible Executive of any restrictive covenant set
forth in Section 4.8.

An Eligible Executive working in any part, unit or function of the Company or
one of its subsidiaries that is divested, outsourced, closed, or relocated to a
different geographic area (as determined by the Committee in its sole
discretion), and who is terminated by the Company or one of its subsidiaries as
a direct result thereof, will be eligible for benefits under the Plan.  However,
such an Eligible Executive will forfeit eligibility for benefits if he or she
resigns voluntarily prior to the Termination of Employment date specified for
them (other than as provided above in the case of voluntary termination by an
Eligible Executive for Good Reason within the two-year period immediately
following a Change in Control).  Further, Plan benefits will not commence or
will be discontinued if comparable employment is offered with the buyer in
connection with a Change in Control or with the Company or one of its
subsidiaries, one of the Company’s shareholders, or a third-party outsourcing
firm, unless the Committee, in its sole discretion, determines otherwise.  For
this purpose, “comparable employment” means a position with comparable
compensation and responsibility (i.e., does not result in a material diminution
of the Eligible Executive’s annual compensation) and within 50 miles of the
Eligible Executive’s primary place of employment with the Company or one of its
subsidiaries prior to the relevant transaction.  

3

--------------------------------------------------------------------------------

4.2Severance Pay Benefits

Severance pay benefits shall begin only after satisfaction of the requirements
in Section 4.1.  An Eligible Executive entitled to benefits under this Article
IV will receive a severance pay benefit equal to the Eligible Executive’s annual
base salary on the date of his Termination of Employment, and such severance pay
benefit shall accrue and be payable for the one-year period following the date
of his or her Termination of Employment.  The severance pay benefit will be paid
net of applicable tax withholding on the Company’s normal payroll cycle and
shall commence 60 days after the Eligible Executive’s Termination of
Employment.  Any payments that accrue and are otherwise payable under this
Section 4.2 prior to commencing payments shall be accumulated and paid in a lump
sum as soon as practicable after such requirements are satisfied.  

4.3Bonus

An Eligible Executive entitled to severance pay benefits under Section 4.1 will
be eligible for an additional payment equal to a “pro-rata” portion of the bonus
he or she would have received under the Company’s Annual Incentive Plan –
Corporate (the “Corporate Plan”) for the fiscal year in which his or her
Termination of Employment occurred.  For purposes of this Section 4.3, the
pro-rata bonus (if any) will be based on the payout formula under the Corporate
Plan, regardless of the annual incentive plan in which the Eligible Executive
actually participated during such fiscal year, and shall be equal to (i) the
bonus amount the Eligible Executive would have been entitled to receive under
the Corporate Plan for that fiscal year, assuming the Eligible Executive had
been employed through the date bonuses are paid under such plan for that year,
and otherwise calculated under the terms of such plan based on the Company’s
actual performance for that fiscal year; multiplied by (ii) the fraction the
numerator of which is the actual number of days employed during the fiscal year
prior to the Eligible Executive’s Termination of Employment divided by the
number of days in such fiscal year (the “Pro-rata Bonus”).  The Pro-rata Bonus
contemplated by this Section 4.3 will be paid in a lump sum when the annual
bonuses are paid to active employees under the terms of the Corporate Plan.    

To the extent unpaid as of the Eligible Executive’s Termination of Employment,
an Eligible Executive entitled to severance pay benefits under Section 4.1 will
also be entitled to receive the bonus (if any) that would otherwise have been
earned by the Eligible Executive under the annual incentive plan of the Company
or one of its subsidiaries in which the Eligible Executive participated for the
fiscal year prior to the year of his or her Termination of Employment assuming
he or she had remained employed through the date bonuses are paid under such
plan for that fiscal year.  Such bonus (if any) will be paid in a lump sum when
the annual bonuses are paid to active employees under the terms of the
applicable annual incentive plan.

4.4Death Benefits

If an Eligible Executive is entitled to severance pay benefits under Sections
4.2 and 4.3 and dies before receiving such amounts, the remaining portion will
be paid to the Eligible Executive’s spouse, or, if the Eligible Executive is not
married at the time of death, the remainder of the benefits will be paid to the
Eligible Executive’s estate.

4

--------------------------------------------------------------------------------

4.5Other Benefits

An Eligible Executive entitled to benefits under the Plan will receive continued
welfare benefits (including medical, dental, and vision coverage) while
severance payments are being made. Such welfare benefits will be provided on the
same terms and conditions, including contributions required of the Eligible
Executive for such benefits, as those which the Eligible Executive was receiving
immediately prior to his or her Termination of Employment (the “Subsidized
Coverage”).  Such coverage will count toward, and run concurrently with the
Eligible Executive’s period of COBRA coverage.  Accordingly, the Eligible
Executive shall be receiving COBRA continuation coverage effectively at the
active employee premium contribution rate in effect at the time of the Eligible
Executive’s Termination of Employment.  In addition, the Committee will provide
an Eligible Executive entitled to benefits under the Plan with outplacement
assistance for 6 months.

4.6Effect of Future Employment

An Eligible Executive who becomes employed by another employer during any
portion of the severance period is required to notify the Company of such
employment within 10 business days.  The amount of an Eligible Executive’s
severance pay shall not be decreased by any compensation received from another
employer during the severance period.  In the event an Eligible Executive is
employed by another employer during any portion of the severance period and is
eligible to receive medical, dental and vision coverage from such other
employer, the Eligible Executive will cease to be entitled to the continued
Subsidized Coverage as provided in Section 4.5 of this Plan as of the date of
his or her eligibility for benefits in such other employer’s plan.  All benefits
under the Plan will cease if an Eligible Executive becomes re-employed by the
Company.

4.7Section 409A Restrictions

Notwithstanding anything in this Plan to the contrary, in the event any benefit
paid to a participant under the Plan constitutes “deferred compensation” for
purposes of Code section 409A, all payments to such Eligible Executive shall be
paid as provided in this Section 4.7.  Code section 409A places certain
restrictions on when severance pay benefits may be distributed if the Eligible
Executive is considered a “specified employee” under Code section 409A
(generally, “specified employees” are the 50 highest-paid U.S. employees of the
Company in a given year) and the severance pay benefits are considered “deferred
compensation” under Code section 409A.  Not all severance pay under this Plan,
however, is considered deferred compensation for these purposes.

(a)

Any payments provided under the Plan on or before the 15th day of the third
month following the later of:  (i) the last day of the calendar year or (ii) the
last day of the Company’s fiscal year, containing the date of the Eligible
Executive’s “separation from service” (as defined by Section 409A) (the
“Short-Term Deferral Period”), will be treated as a short-term deferral under
Treasury Regulation § 1.409A-1(b)(4) and not deferred compensation under Code
section 409A.

5

--------------------------------------------------------------------------------

(b)

If any payments are provided to an Eligible Executive under the Plan after the
last day of the Short-Term Deferral Period, then to the extent the total of such
payments does not exceed the limit provided under the Code section 409A
exemption for involuntary separation pay, such payments will be considered
separation pay due to involuntary separation from service under Treasury
Regulation § 1.409A-1(b)(9)(iii) and not deferred compensation under Code
section 409A.

(c)

If the Eligible Executive is entitled to additional payments under the Plan that
are not described in subsections (a) or (b) above, and the Eligible Executive is
considered a “specified employee” under Code section 409A (as applied according
to Company procedures), such payments will not be made until the earlier of (a)
the first day of the seventh month following the date of the Eligible
Executive’s Termination of Employment, or (b) the Eligible Executive’s
death.  Any delayed payments will be paid in the aggregate in a lump sum,
without interest, on the first day of the seventh month following the date of
the Eligible Executive’s Termination of Employment.

(d)

For purposes of Code section 409A, each “payment” (as defined by Code section
409A) made under this Plan is considered a “separate payment.”

4.8Covenants, Restrictions and Recoupment

(a)

Non-Compete, Non-Solicitation.  

 

(i)

Eligible Executive acknowledges and agrees that during the course of Eligible
Executive’s employment with the Company and its subsidiaries Eligible Executive
shall become familiar with the Company’s trade secrets and with other
confidential information and that Eligible Executive’s services have been and
shall be of special, unique and extraordinary value to the Company and its
subsidiaries, and therefore, Eligible Executive agrees that, during his or her
employment with the Company and for a period of one year thereafter (the
“Non-Compete Period”), Eligible Executive shall not directly or indirectly
(whether as an owner, partner, shareholder, agent, officer, director, employee,
independent contractor, consultant or otherwise) own any interest in, operate,
invest in, manage, control, participate in, consult with, render services for
(alone or in association with any person or entity), in any manner engage in any
business activity on behalf of a Competing Business within any geographical area
in which the Company or its subsidiaries operates or plan to operate.  Nothing
herein shall prohibit Eligible Executive from being a passive owner of not more
than 2% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Eligible Executive has no active participation in the
business of such corporation.  For purposes of this paragraph, “Competing
Business” means each of the following entities, together with their respective
subsidiaries, affiliates, successors and assigns:  Macy’s, Inc., the TJX
Companies, Inc. and Ross Stores, Inc.

6

--------------------------------------------------------------------------------

 

(ii)

During the Non-Compete Period, Eligible Executive shall not, directly or
indirectly, and shall ensure that any person or entity controlled by Eligible
Executive does not, (i) induce or attempt to induce any employee of the Company
or any subsidiary to leave the employ of the Company or such subsidiary, or in
any way interfere with the relationship between the Company or any subsidiary
and any employee thereof, (ii) hire, directly or through another person, any
person (whether or not solicited) who was an executive of the Company or any
subsidiary at any time within the one year period before Eligible Executive’s
termination from employment, (iii) induce or attempt to induce any customer,
supplier, licensee, licensor, franchisee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, engage in or assist any person or entity in engaging in any
Competing Business or in any way interfere with the relationship between any
such customer, supplier, licensee, or business relation and the Company or any
subsidiary (Eligible Executive understands that any person or entity that
Eligible Executive contacted during the one year period prior to the date of
Eligible Executive’s termination of employment for the purpose of soliciting
sales from such person or entity shall be regarded as a “potential customer” of
the Company and its subsidiaries as to whom the Company has a protectible
proprietary interest) or (iv) make or solicit or encourage others to make or
solicit directly or indirectly any defamatory statement or communication about
the Company or any of its subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).

(b)

Confidential Information.  

 

(i)

Eligible Executive acknowledges and agrees that the information, observations
and data (including trade secrets) obtained by Eligible Executive while employed
by the Company and its subsidiaries concerning the business or affairs of the
Company and its subsidiaries are the confidential information (“Confidential
Information”), and the property, of the Company and/or its
subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (i) related to any
past, current or potential business of the Company or any of its subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (ii) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Eligible Executive’s acts or
omissions) including all (A) Work Product (as defined below); (B) information
concerning development, acquisition or investment opportunities in or reasonably
related to the business or industry of the Company or any of its subsidiaries of
which Eligible Executive is aware or becomes aware during the term of his or her
employment; (C)

7

--------------------------------------------------------------------------------

 

information identifying or otherwise concerning any current, former or
prospective suppliers, distributors, contractors, agents or customers of the
Company or any of its subsidiaries; (D) development, transition, integration and
transformation plans, methodologies, processes and methods of doing business;
(E) strategic, marketing, promotional and financial information (including all
financial statements), business and expansion plans, including plans and
information regarding planned, projected and/or potential sales, pricing,
discount and cost information; (F) information identifying or otherwise
concerning employees, independent contractors and consultants; (G) information
on new and existing programs and services, prices, terms, and related
information; (H) the terms of this Plan; (I) all information marked, or
otherwise designated, as confidential by the Company or any of its subsidiaries
or which Eligible Executive should reasonably know is confidential or
proprietary information of the Company or any of its subsidiaries; (J) all
information or materials similar or related to any of the foregoing, in whatever
form or medium, whether now existing or arising hereafter (and regardless of
whether merely stored in the mind of Eligible Executive or employees or
consultants of the Company or any of its subsidiaries, or embodied in a tangible
form or medium); and (K) all tangible embodiments of any of the foregoing.

 

(ii)

Therefore, Eligible Executive agrees that, except as otherwise set forth in
Section 4.8(e) or as required by law or court order, including, without
limitation, depositions, interrogatories, court testimony, and the like (and in
such case provided that Executive must give the Company and/or its subsidiaries,
as applicable, prompt written notice of any such legal requirement, disclose no
more information than is so required and seek, at the Company’s sole cost and
expense, confidential treatment where available and cooperate fully with all
efforts by the Company and/or its subsidiaries to obtain a protective order or
similar confidentiality treatment for such information), Executive shall not
disclose to any unauthorized person or entity or use for Executive’s own
purposes any Confidential Information without the prior written consent of the
Company, unless and to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a direct or
indirect result of Executive’s acts or omissions.  Executive shall deliver to
the Company at the termination or expiration of the Employment Period, or at any
other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(and copies thereof) embodying or relating to the Confidential Information
(including any Work Product (as defined below)) or the business of the Company
and its subsidiaries which Executive may then possess or have under Executive’s
control and if, at any time thereafter, any such materials are brought to
Executive’s attention or Executive discovers them in his possession or control,
Executive shall deliver such materials to the Company immediately upon such
notice or discovery.

8

--------------------------------------------------------------------------------

(c)

Intellectual Property, Inventions and Patents.  Eligible Executive acknowledges
and agrees that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, specifications, designs, analyses,
drawings, reports, patents and patent applications, processes, programs,
systems, software, firmware, materials, plans, sketches, models, know‑how,
devices, developments, data, databases, technology, trade secrets, works of
authorship, copyrightable works and mask works (whether or not including any
confidential information) and all registrations or applications related thereto,
all other intellectual property or proprietary information and all similar or
related information (whether or not patentable or copyrightable and whether or
not reduced to tangible form or practice) which relate to the Company’s or any
of its subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Eligible Executive (whether alone or jointly with others) while employed
by the Company or its predecessors and its subsidiaries (“Work Product”) shall
be deemed to be “work made for hire” (as defined in the Copyright Act, 17
U.S.C.A. §101 et seq., as amended) and owned exclusively by the Company.  To the
extent that any Work Product is not deemed to be “work made for hire” under
applicable law, and all right, title and interest in and to such Work Product
have not automatically vested in the Company, Eligible Executive hereby (A)
irrevocably assigns, transfers and conveys, and shall assign transfer and
convey, to the full extent permitted by applicable law, all right, title and
interest in and to the Work Product on a worldwide basis to the Company (or such
other person or entity as the Company shall designate), without further
consideration, and (B) waives all moral rights in or to all Work Product, and to
the extent such rights may not be waived, agrees not to assert such rights
against the Company or its respective licensees, successors or
assigns.  Eligible Executive shall, at the Company’s expense, execute all
documents and perform all actions reasonably requested by the Company (whether
during or after the employment period) to establish, confirm, evidence,
effectuate, maintain, protect, enforce, perfect, record, patent or register any
of the Company’s rights hereunder (including, without limitation, assignments,
consents, powers of attorney and other instruments).

(d)

18 U.S.C. § 1833(b) states: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.”  Accordingly, the Eligible
Executive has the right to disclose in confidence trade secrets to Federal,
State, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law.  The Eligible
Executive also has the right to disclose trade secrets in a document filed in a
lawsuit or other proceeding, but only if the filing is made under seal and
protected from public disclosure.  Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b).

(e)

Eligible Executive understands that nothing contained in this Plan limits
Eligible Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  Eligible Executive further understands that
this Plan does not limit Eligible Executive’s ability to communicate with any

9

--------------------------------------------------------------------------------

Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company.  This Plan does not limit
Eligible Executive’s right to receive an award for information provided to any
Government Agencies.

(f)

Clawback.  An Eligible Executive’s rights with respect to any benefit hereunder
shall in all events be subject to (i) any right that the Company may have under
any Company recoupment policy or other agreement or arrangement with a
participant, or (ii) any right or obligation that the Company may have regarding
the clawback of “incentive-based compensation” under Section 10D of the Exchange
Act and any applicable rules and regulations promulgated thereunder from time to
time by the U.S. Securities and Exchange Commission.

ARTICLE V
ADMINISTRATION OF THE PLAN

5.1General Administration

The Committee shall be responsible for the operation and administration of the
Plan and for carrying out the provisions hereof.  The Committee shall have the
full authority and discretion to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions, including interpretations of this Plan, as may
arise in connection with this Plan.  Any such action taken by the Committee
shall be final and conclusive on any party.  To the extent the Committee has
been granted discretionary authority under the Plan, the Committee’s prior
exercise of such authority shall not obligate it to exercise its authority in a
like fashion thereafter.  The Committee shall be entitled to rely conclusively
upon all tables, valuations, certificates, opinions and reports furnished by any
actuary, accountant, controller, counsel or other person employed or engaged by
the Company with respect to the Plan. The Committee may, from time to time,
employ agents and delegate to such agents, including employees of the Company,
such administrative or other duties as it sees fit.

5.2Claims for Benefits

(a)

Filing a Claim.  An Eligible Executive or his authorized representative may file
a claim for benefits under the Plan.  Any claim must be in writing and submitted
to the Company’s Executive Vice President – Human Resources at the Company’s
corporate headquarters office.  Claimants will be notified in writing of
approved claims, which will be processed as claimed. A claim is considered
approved only if its approval is communicated in writing to a claimant.

(b)

Denial of Claim.  In the case of the denial of a claim respecting benefits paid
or payable with respect to an Eligible Executive, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Company’s Executive Vice President – Human Resources.  If
special circumstances (such as for a hearing) require a longer period, the
claimant will be notified in writing, prior to the expiration of the 90-day
period, of the reasons for an extension of time; provided, however, that no
extensions will be permitted beyond 90 days after the expiration of the initial
90-day period.  

(c)

Reasons for Denial.  A denial or partial denial of a claim will be dated and
will clearly set forth:

10

--------------------------------------------------------------------------------

 

(i)

the specific reason or reasons for the denial;

 

(ii)

specific reference to pertinent Plan provisions on which the denial is based;

 

(iii)

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv)

an explanation of the procedure for review of the denied or partially denied
claim set forth below, including the claimant’s right to bring a legal action
under ERISA section 502(a) following an adverse benefit determination on review,
including an action for binding arbitration under Section 7.3.

(d)

Review of Denial.  Upon denial of a claim, in whole or in part, a claimant or
his duly authorized representative will have the right to submit a written
request to the Committee for a full and fair review of the denied claim by
filing a written notice of appeal with the Committee within 60 days of the
receipt by the claimant of written notice of the denial of the claim.  A
claimant or the claimant’s authorized representative will have, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits and may submit
issues and comments in writing.  The review will take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

If the claimant fails to file a request for review within 60 days of the denial
notification, the claim will be deemed abandoned and the claimant precluded from
reasserting it.  If the claimant does file a request for review, his request
must include a description of the issues and evidence he deems
relevant.  Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
review of the claim.

(e)

Decision Upon Review.  The Committee will provide a prompt written decision on
review.  If the claim is denied on review, the decision shall set forth:

 

(i)

the specific reason or reasons for the adverse determination;

 

(ii)

specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

(iii)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

 

(iv)

a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain the information about such procedures, as well as
a statement of the claimant’s right to bring a legal action under ERISA section
502(a), including an action for binding arbitration under Section 7.3.

11

--------------------------------------------------------------------------------

A decision will be rendered no more than 60 days after the Committee’s receipt
of the request for review, except that such period may be extended for an
additional 60 days if the Committee determines that special circumstances (such
as for a hearing) require such extension.  If an extension of time is required,
written notice of the extension will be furnished to the claimant before the end
of the initial 60-day period.

(f)

Limitations Period.  Any legal action initiated by a claimant under the Plan
must be brought by the claimant no later than one year following a final
decision on the claim for benefits by the Committee.  The one-year limitation on
legal action for benefits will apply in any forum where a claimant initiates
such legal action.

5.3Indemnification

To the extent not covered by insurance, the Company shall indemnify the
Committee, each employee, officer, director, and agent of the Company, and all
persons formerly serving in such capacities, against any and all liabilities or
expenses, including all legal fees relating thereto, arising in connection with
the exercise of their duties and responsibilities with respect to the Plan,
provided however that the Company shall not indemnify any person for liabilities
or expenses due to that person’s own gross negligence or willful misconduct.

ARTICLE VI
TERMINATION AND AMENDMENT OF PLAN

6.1Termination of Plan

The Company’s Board of Directors or the Compensation Committee may terminate the
Plan at any time, without prior notice.  Upon termination of the Plan, except
with respect to benefits due resulting from a Termination of Employment prior to
such Plan termination, all rights to benefits hereunder, if any, shall
cease.  Any separation agreement executed by an Eligible Executive under Section
4.1 shall survive the Plan’s termination.

6.2Amendment of Plan

The severance benefits provided for in the Plan are not vested
benefits.  Accordingly, the Company reserves the right in its sole and absolute
discretion, to amend or modify the Plan at any time, in whole or in part,
including any or all of the provisions of the Plan, by action of its Board of
Directors or the Compensation Committee, in its sole discretion, without prior
notice.

6.3Successors to the Company

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) of all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the
Company’s obligations under this Plan in the same manner and to the same extent
that the Company would be required to perform them if such succession had not
taken place.

ARTICLE VII
MISCELLANEOUS

12

--------------------------------------------------------------------------------

7.1Funding

The benefits provided herein shall be funded by the Company’s general
assets.  The Plan shall constitute an unfunded mechanism for the Company to pay
Plan benefits to Eligible Executives determined to be entitled to payments
hereunder.  No fund or trust is created with respect to the Plan, and no
Eligible Executive shall have any security or other interest in the assets of
the Company.

7.2No Contract of Employment

The Plan does not constitute or imply the existence of an employment contract
between the Company or any affiliate and any Eligible Executive.  Employment
with the Company is “at will,” unless an employment contract in fact exists.

7.3Governing Law and Forum Selection

To the extent not governed by federal law, the Plan shall be interpreted under
the laws of the State of Delaware notwithstanding any conflict of law
principles.  Eligible Executive agrees that any dispute, controversy or claim
arising out of or related to this Plan, including the validity of this
arbitration clause, or any breach of this Plan shall be submitted to and decided
by binding arbitration.  Arbitration shall be conducted in accordance with the
American Arbitration Association’s Employment Arbitration Rules then in effect,
as modified by the Company’s Early Dispute Resolution Program Rules and
Procedures (STEPS) then in effect.  Any arbitral award determination shall be
final and binding upon the parties and may be entered as a judgment in a court
of competent jurisdiction.

7.4Severability

In the event any provision of the Plan shall be held invalid or illegal for any
reason, any illegality or invalidity shall not affect the remaining parts of the
Plan, but the Plan shall be construed and enforced as if the illegal or invalid
provision had never been inserted.

7.5Words and Headings

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context.  Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.

IN WITNESS WHEREOF, Burlington Stores, Inc. has caused this Plan to be executed
by its duly authorized officer this 16th day of May, 2017.

BURLINGTON STORES, INC.

 

 

By:  /s/ Joyce Manning Magrini

Name: Joyce Manning Magrini

Title: Executive Vice President – Human Resources

13